Case L207 OOSOLAK Dowument® Filed 0920 Page 1 of 2
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 9, 2020
BY ECF

The Honorable Lewis A. Kaplan
United States District Judge

Southern District of New York
500 Pearl Street MEMO ENDORSED

New York, New York 10007
Re: United States v. Abdulla Suleiman, 20 Cr. 450 (LAK)
Dear Judge Kaplan:

The parties and the Court are currently in the process of scheduling a remote arraignment
in the above-captioned case. As the Court is aware, last night the Court-wide standing order
excluding time under the Speedy Trial Act in light of the suspension of jury trials expired,
Although the 70-day period in which a defendant must be brought to trial under the Speedy Trial
Act does not begin to run until the defendant is arraigned, see, e.g., United States v. Nixon, 779
F.2d 126 (2d Cir. 1985), for the avoidance of doubt the Government moves to exclude time in the
interests of justice pursuant to 18 U.S.C. § 3161(h)(7) from today’s date until the date that is
selected for the arraignment. If the Court is not yet certain as to the date on which the arraignment
will be set, the Government respectfully requests that time be excluded through a control date of
October 1, 2020. The Government submits that the ends of justice served by such a continuance
outweigh the best interests of the public and the defendant in a speedy trial, because the
continuance is designed to ensure the effective representation of counsel in the face of difficulties
posed by the COVID-19 pandemic, to permit the parties to engage in discussions regarding a
potential pretrial resolution of this matter, and to reflect the limited availability of jury trials in this
District in light of the COVID-19 pandemic. The defendant consents to the requested exclusion.
A proposed order is attached for the Court’s consideration.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

Jacob R. Fiddelman
Kedar S. Bhatia
Assistant United States Attorneys
(212) 637-1024 / 2465
ce: Defense counsel (by ECF)

 
Case 1:20-cr-00450-LAK Document9 Filed 09/09/20 Page 2 of 2

Memorandum Endorsement United States v. Suleiman, 20-cr-450 (LAK)

Application granted. Time is excluded from today to and including October 1, 2020,
substantially for the reasons stated by the government including those found in Chief Judge
McMahon’s prior order. The fact that the Chief has not extended the court-wide exclusion
of time beyond September 8, 2020 does not alter the fact that the reasons she cited previously
continue to support the exclusion of time. The Court, among other things, simply does not
have the ability to resume trials full bore at this time. There are not enough pandemic safe
courtrooms, not enough elevator capacity, and various other problems. The interests of

justice served by the exclusion outweigh the interests of the public and the defendant in a
speedy trial.

SO ORDERED.

Dated: September 9, 2020

(.
ww Np AEN

Lewis A. Kaplan
United States District Judge
